 Case 8:19-bk-10526-TA         Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04              Desc
                                Main Document    Page 1 of 20



 1   HOWARD B. GROBSTEIN, CPA
     Grobstein Teeple LLP
 2   6300 Canoga Avenue, Suite 1500W
 3   Woodland Hills, California 91367
     Telephone: (818) 532-1020
 4   Facsimile: (818) 532-1120
     Email: hgrobstein@gtllp.com, documents@gtllp.com
 5
 6   Proposed Accountants for Richard A. Marshack,
     Chapter 7 Trustee
 7
 8                              UNITED STATES BANKRUPTCY COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10                                         SANTA ANA DIVISION

11    In re                                             Case No.: 8:19-bk-10526-TA
12    LF RUNOFF 2, LLC,                                 Chapter 7
13
                                                       APPLICATION BY CHAPTER 7 TRUSTEE
14                                                     FOR AUTHORIZATION TO EMPLOY
                                                       GROBSTEIN TEEPLE LLP AS
15
                                                       ACCOUNTANTS EFFECTIVE
16                                                     SEPTEMBER 4, 2019; STATEMENT OF
                                               Debtor. DISINTERESTEDNESS IN SUPPORT
17                                                     THEREOF
18
                                                        [11 U.S.C. §§327(a) Fed. R. Bank. P. 2014;
19                                                      Loc. Bankr. R. 2014-1(b)]

20                                                      [No Hearing Required]
21
22   TO THE HONORABLE THEODOR ALBERT, UNITED STATES BANKRUPTCY JUDGE,

23   THE DEBTOR AND THEIR COUNSEL, THE OFFICE OF THE UNITED STATES

24   TRUSTEE, AND PARTIES ENTITLED TO NOTICE:

25            Applicant Richard A. Marshack, the duly appointed and acting Chapter 7 trustee (the

26   “Trustee” or “Applicant”) of the bankruptcy estate (the “Estate”) of LF Runoff 2, LLC (“Debtor”),

27   hereby applies for an order authorizing the employment of Grobstein Teeple LLP (“GT” or the

28   “Firm”), as his accountants effective September 4, 2019 (the “Application”) and in support of this




          LF Runoff 2, LLC                                             Case # 8:19-bk-10526-TA
 Case 8:19-bk-10526-TA         Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                Desc
                                Main Document    Page 2 of 20



 1   application, respectfully represents as follows:
 2             1.   On or about February 14, 2019, the Debtor filed a voluntary petition under Chapter 11
 3   of Title 11 of the United States Code (the “Petition Date”) to operate as a Debtor and Debtor in
 4   Possession. On May 14, 2019, the Court approved the “Order Approving the US Trustee’s
 5   Application of a Chapter 11 Trustee” and appointed Richard A. Marshack as the Chapter 11 Trustee.
 6   On September 4, 2019, the Court ordered the conversion of the case to a Chapter 7. On September
 7   5, 2019, the “Notice of Appointment and Acceptance of Trustee” was filed by Richard A. Marshack,
 8   the Chapter 7 Trustee. GT was retained by Mr. Marshack as his accountants in the Chapter 11 case.
 9   This application seeks approval for retention of GT by the Trustee as his accountants in the Chapter
10   7 case.
11             2.   Based on the Trustee’s review of pleadings, documents, and other information
12   provided, the Applicant has determined that it is necessary and appropriate to retain the services of
13   an accountant to provide certain specified services as well as those typically provided by a certified
14   public accountant on behalf of a trustee and a bankruptcy estate. Specifically, Applicant proposes to
15   retain an accountant to perform, among other tasks, the following specific acts:
16      a) Preparation of tax returns;
17      b) Address any tax issues related to the Debtor;
18      c) Analysis of tax implications of transactions related to the bankruptcy estate;
19      d) Litigation consulting and expert witness services, if necessary;
20      e) Analyze potential avoidance actions; and
21      f) Engagement in such other financial advisory activities as requested by the Trustee.
22             3.   As shown by the biographical information attached as Exhibit A hereto and
23   incorporated herein by this reference, the Firm and its professionals are very experienced in
24   insolvency, bankruptcy and reorganization matters and are well-qualified to represent Applicant. A
25   copy of the schedule of the Firm’s current billing rates for accountants and paraprofessionals of the
26   Firm is attached hereto as Exhibit B and incorporated herein by this reference.
27             4.   The Firm understands and agrees to accept employment on grounds that its fees may
28   be awarded only by application to and approval by this Court after notice and a hearing. The Firm




          LF Runoff 2, LLC                                               Case # 8:19-bk-10526-TA
Case 8:19-bk-10526-TA   Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04   Desc
                         Main Document    Page 3 of 20
 Case 8:19-bk-10526-TA         Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                 Desc
                                Main Document    Page 4 of 20


                  STATEMENT OF DISINTERESTEDNESS FOR EMPLOYMENT OF
 1
                 PROFESSIONAL PERSON UNDER RULE 2014, FEDERAL RULES OF
 2
                                        BANKRUPTCY PROCEDURE
 3
 4
            I, HOWARD B. GROBSTEIN, declare:
 5
            1.      I am a certified public accountant, duly licensed and authorized to practice accounting
 6
     in the State of California. I am a member in good standing of the American Institute of Certified
 7
     Public Accountants (AICPA), and am a partner at Grobstein Teeple LLP (“GT”), proposed
 8
     accountants for Applicant. I am authorized to make this Declaration on behalf of the Firm. All
 9
     capitalized terms used herein are as defined in the foregoing Application.
10
            2.      This declaration is made in support of the foregoing Application by the Trustee to
11
     retain the Firm as his accountants herein as of September 4, 2019. The Firm, its members and
12
     associates are well-qualified to represent the Trustee in this matter, as can be seen by the Firm’s
13
     biographical information, a true and correct copy of which is attached hereto as Exhibit A and
14
     incorporated herein by this reference.
15
            3.      The Firm understands and agrees to accept employment on grounds that its fees may
16
     be awarded only by application to and approval by this Court after notice and a hearing. It is
17
     contemplated that GT will seek compensation and reimbursement of expenses from the Estate based
18
     upon its normal and usual hourly billing rates and may seek interim compensation as permitted by
19
     U.S.C. §§ 330 and 331.
20
            4.      The Firm was not paid a monetary retainer.
21
            5.      GT carefully reviewed its files and determined that no conflict exists in connection
22
     with this matter, and that GT neither holds nor represents a claim against the Debtors or the Estate.
23
     As attested to below, GT regularly checks its files to determine if it holds or represents any creditor
24
     or party in interest with an interest adverse to the Debtors or the Estate.
25
     ///
26
     ///
27
     ///
28




           LF Runoff 2, LLC                                                Case # 8:19-bk-10526-TA
 Case 8:19-bk-10526-TA         Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                   Desc
                                Main Document    Page 5 of 20



 1          6.      The following is a complete description of the Firm’s connections with the Applicant,
 2   the Debtors, its creditors, any other party in interest, their respective attorneys and accountants, the
 3   United States Trustee, or any person employed in the office of the United States Trustee: The Firm
 4   of which the Trustee is a member has represented me in matters where I am the Trustee, which
 5   matters are completely unrelated to the instant case. The Firm has also represented the Trustee in
 6   other unrelated cases.
 7          7.      Finally, members of the Firm have socialized on occasion with the Trustee and with
 8   other members of the firm of which the Trustee is a member.
 9          8.      The Firm is not and was not an investment banker for any outstanding security of the
10   Debtors.
11          9.      The Firm is and was not, within three years before the date of the filing of the Petition
12   herein, an investment banker for a security of the Debtors, or an attorney for such an investment
13   banker in connection with the offer, sale or issuance of any security of the Debtors.
14          10.     The Firm is not and was not, within two years before the date of filing of the Petition
15   herein, a director, officer or employee of the Debtors or of any investment banker for any security of
16   the Debtors.
17          11.     The Firm neither holds nor represents any interest materially adverse to the interest of
18   the Estate or of any class of creditors or equity security holders, for reason of any direct or indirect
19   relationship to, connection with, or interest in, the Debtors, the Chapter 7 Trustee, or an investment
20   banker for any security of the Debtors, or for any other reason.
21          12.     GT’s and my business address is 6300 Canoga Avenue, Suite 1500W, Woodland
22   Hills, California 91367; telephone (818) 532-1020; facsimile (818) 532-1120.
23          13.     The members of the Firm are not relatives or employees of any judge of the United
24   States Bankruptcy Court for the Central District of California, the United States Trustee, or any
25   person currently employed in the Office of the United States Trustee. I am familiar and will comply
26   with the Bankruptcy Code and the Bankruptcy Rules, the Local Bankruptcy Rules and the
27   Guidelines of the Office of the United States Trustee. A notice of the proposed employment of the
28   Firm was served on all proper parties pursuant to Loc. Bank. R. 2014-1(b).




          LF Runoff 2, LLC                                                 Case # 8:19-bk-10526-TA
Case 8:19-bk-10526-TA   Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04   Desc
                         Main Document    Page 6 of 20
Case 8:19-bk-10526-TA   Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04   Desc
                         Main Document    Page 7 of 20




                        EXHIBIT A
Case 8:19-bk-10526-TA          Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04            Desc
                                Main Document    Page 8 of 20
                                  GROBSTEIN TEEPLE LLP
                                      FIRM BIOGRAPHIES


                                            PARTNERS


       HOWARD B. GROBSTEIN, CPA/CFF, CFE, California State University, Northridge

(B.S. - Accountancy) is a Partner in the firm. He has acted as a Chapter 7 and Chapter 11 Trustee

and Chapter 11 Examiner in the Central and Northern Districts of California. He has testified as

an expert witness in District, Bankruptcy and State court cases. Mr. Grobstein has conducted

numerous fraud investigations. He is a member of the Board of Directors and past Chair of the Los

Angeles/Orange County Chapter of the California Receiver’s Forum. He was President of the Los

Angeles Bankruptcy Forum for 2013. Mr. Grobstein was the Treasurer of the Los Angeles/Orange

County chapter of the Turnaround Management Association.

       KERMITH BOFFILL, CPA, California State University, Northridge (B.S. -

Accountancy) is a Partner in the firm. Mr. Boffill has worked in private and public accounting on

a variety of audit and taxation engagements specializing in taxation of entities and individuals.

Mr. Boffill has experience in bankruptcy matters including individual liquidations, corporate

reorganizations and liquidations.

       BENJAMIN L. HOWARD, CPA, University of Denver (M.A. Accountancy; B.S. -

Accountancy) is a Partner in the firm. Mr. Howard has over 10 years of experience in bankruptcy,

litigation support and forensic accounting services.

       JEFFREY LEONARD, CPA, San Diego State University (B.S. -Accounting, Emphasis

in Small Business) is a Partner in the firm. Mr. Leonard advises on issues such as

buying/selling Real Estate, business concerns, retirement/tax planning, investments and

allocations, and estate planning.




Exhibit A                                                                                     1
Case 8:19-bk-10526-TA          Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                 Desc
                                Main Document    Page 9 of 20
                                  GROBSTEIN TEEPLE LLP
                                      FIRM BIOGRAPHIES


       BRIAN LUNDEEN, M.A.S., CFE, Northern Illinois University (M.S. - Accountancy)

and Northern Illinois University (B.S. - Accountancy) is a Partner with the firm. Mr. Lundeen

specializes in providing forensic accounting, litigation support, and fraud investigation services.

       EDDIE SHAMAS, CPA, California State University, Northridge (B.S. – Accountancy;

B.S. - Finance) is a Partner in the firm. Mr. Shamas has experience in providing assurance

services to a variety of publicly traded and privately held companies in the manufacturing,

distribution, retail, and service industries. He is a member of California Certified Public

Accountants.

       KURT H. STAKE, CPA, MBA, CMA, CFE, CFF, CVA, ABV, University of Southern

California (B.S. - Accounting), Chapman University (MBA), is a Partner in the firm. Mr. Stake

has over 25 years of forensic accounting, financial damages, business valuation and litigation

expert witness experience. Mr. Stake testifies as an expert witness in jury trials, bench trials,

depositions and arbitrations on behalf of both plaintiffs and defendants for State and Federal

matters.

       JOSHUA TEEPLE, CPA/CFF, CFE, CISA, CITP, University of Colorado, Boulder

(B.S. - Business Administration) is a Partner in the firm. Mr. Teeple specializes in providing

forensic accounting and forensic technology services and testifies as an expert witness in such

matters. Mr. Teeple has conducted multiple fraud investigations and regularly provides litigation

consulting services.

                                           PRINCIPALS

       ERIK RASMUSSEN, is a Principal and head of Cyber Security and Risk Management

Solutions for the firm. He is an active attorney in Washington State with almost 15 years of




Exhibit A                                                                                             2
Case 8:19-bk-10526-TA            Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04               Desc
                                  Main Document    Page 10 of 20
                                    GROBSTEIN TEEPLE LLP
                                      FIRM BIOGRAPHIES


experience. Prior to joining the firm, Mr. Rasmussen was a Managing Director at a global risk

management firm covering incident response and governance. Mr. Rasmussen was also a Secret

Service agent for 9 years and conducted dozens of domestic and international computer crimes

investigations.

        STEVEN ROOPENIAN, CFE, California State University, Long Beach (B.S. -

Business Management) is a Principal in the firm. Mr. Roopenian has experience in bankruptcy,

forensic accounting, and litigation support. He is a member of the Association of Certified Fraud

Examiners, the Turnaround Management Association, the Association of Insolvency and

Restructuring Advisors, and the Los Angeles Bankruptcy Forum. Additionally, Mr. Roopenian

assisted the treasurer of the Los Angeles/Orange County chapter of the Turnaround Management

Association during his tenure.

       KAILEY WRIGHT, CIRA, University of California, Santa Barbara (B.A. - Economics,

emphasis in Accounting) is a Principal in the firm. Ms. Wright specializes in providing

accounting services related to bankruptcy, forensic accounting and litigation support for her

clients. She is currently the President of the Los Angeles Bankruptcy Forum. She is an active

member of the Orange County Bankruptcy Forum and International Women’s            Insolvency

& Restructuring Confederation.

                                        PROFESSIONALS

       JEFFREY BUSSELL, CFE, Loyola Law School, Loyola Marymount University,

University of Arizona, is a Director with the firm. Mr. Bussell focuses on fraud investigations,

forensic analysis, economic damage calculations, and litigation consulting. He is also the Director

of Training for the Ventura County chapter of the Association of Certified Fraud Examiners.




Exhibit A                                                                                         3
Case 8:19-bk-10526-TA          Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04             Desc
                                Main Document    Page 11 of 20
                                  GROBSTEIN TEEPLE LLP
                                      FIRM BIOGRAPHIES


        SILVA CHAMICHYAN, University of California, Northridge (B.S. - Accounting) is a

Senior Accountant in the firm. Ms. Chamichyan has experience in corporation tax returns and

private equity. Ms. Chamichyan is currently a CPA Candidate with the California Board of

Accountancy.

        JESSIE CHUN, University of California, Los Angeles (B.S. -Accounting) and University

of San Diego (B.A. - History) is a Consultant in the firm. Ms. Chun has experience in payroll

preparation, sales reconciliations, and preparing financial statements.

         LUCY DEMIRDZHYAN, California State University, Northridge (B.S. - Accountancy)

is a consultant in the firm.

        STEVEN GODOY, MSA, San Diego State University (M.S. – Accountancy: Accounting

Information Systems; B.S. - Business Administration: Accounting) is a Consultant with the firm.

Mr. Godoy has experience with not-for-profit accounting, accounting information systems, and

process improvements. He is a member of the American Institute of CPAs, the Association of

Latino Professionals For America and the California Society of CPAs. He is currently a CPA

Candidate with the California Board of Accountancy.

        DIANNE HYMEL, is a bookkeeper with the firm.

        CLAUDIA JARQUIN, is a bookkeeper with the firm.

        KELSEA JOHNSON, Chapman University (B.S. – Accounting) is a Staff Accountant

with the firm. Ms. Johnson has experience in forensic bank reconstructions and financial

accounting function including bookkeeping, cash reconciliations, and reporting.

        LINDSAY LOPEZ, is a consultant in the firm. While at the firm she is pursuing her

Bachelor of Science degree in Professional Accountancy at California State University,

Northridge.



Exhibit A                                                                                      4
Case 8:19-bk-10526-TA         Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                  Desc
                               Main Document    Page 12 of 20
                                 GROBSTEIN TEEPLE LLP
                                     FIRM BIOGRAPHIES


       NAVEEN MANN, University of California Irvine (Master of Accountancy); California

State University, Fullerton (B.A. - Business Administration: Concentration on Accounting) is a

Staff Accountant/Consultant at the firm.

       ROMUALDO MARTINEZ Jr. (Jay R.), University of California, Los Angeles (B.S. –

Accounting), University of California, Northridge (M.S. - Taxation) is a Tax Staff Accountant in

the firm. Mr. Martinez has experience in bookkeeping, application of tax law and controversy

resolution.

       BREANNA MCCALLUM, is a consultant in the firm. While at the firm she is pursuing

her Bachelor of Science degree in Professional Accountancy at California State University,

Northridge.

       MICHAEL MCCARTHY, CPA, CFE, California State University, Fullerton, is a Senior

Manager at the firm. Mr. McCarthy specializes in litigation support, insolvency consulting,

forensic accounting, fraud investigation, and expert witness testimony.

       KEVIN MEACHAM, California State University, Northridge (B.S. - Information

Systems with an Option in Business) is a Consultant in the firm. Mr. Meacham is knowledgeable

in network technologies, database management, application development, business intelligence,

IT audit, enterprise resource planning, project management, and IT security. He has experience in

bank record reconstructions for numerous accounts related to fraudulent transactions. He is a

member of the Information Systems Audit and Control Association (ISACA) and Management

Information Systems Association (MISA) at California State University, Northridge.

       DIMPLE MEHRA, CFE, University of Arizona (B.S. – Business Administration) and

University of Phoenix (M.S. – Accountancy) is a Senior Manager in the firm. Ms. Mehra has




Exhibit A                                                                                         5
Case 8:19-bk-10526-TA          Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                  Desc
                                Main Document    Page 13 of 20
                                  GROBSTEIN TEEPLE LLP
                                      FIRM BIOGRAPHIES


experience in providing forensic accounting and analysis services in the public and private

sectors. She is a member of the Association of Certified Fraud Examiners.

       LUCIA MIER, Santa Monica Community College (A.A. - Accounting) is a Consultant in

the firm. Ms. Mier has experience with assisting in preparation of tax return for entities and

individuals.

       THOMAS MORBERG, Tulane University (Currently a student in the Masters of

Accounting program and undergraduate in Finance) is an Intern at the firm. Mr. Morberg has

experience in forensic accounting, bookkeeping, and accounting for touring entertainment acts.

       TRACEY MUGA, California State University, Northridge (B.S. - Family and

Environmental Studies with an Option in Business) is a Consultant with the firm. Ms. Muga

currently is an Auditor for the California Parent Teacher Association. She is bilingual in English

and Spanish.

       ALEX ODELL, Keene State College (B.S – Computer Sciences) is a Senior Consultant

in the firm. Mr. Odell has experience in Forensics Imaging, Penetration Testing and large-scale

Archive Analysis.

       RACHEL ROJANY, CPA, University of California, Santa Cruz (B.A. – Business

Management Economics) is a Senior Manager at the firm. Ms. Rojany’s professional experience

is focused in individual and business tax compliance and planning, with experience in an array of

different industries from Entertainment & Media, Professional Services, to Real Estate and High

Net Worth Individuals and Families. She is a member of the American Institute of Certified

Public Accountants and the California Society of Certified Public Accountants.




Exhibit A                                                                                          6
Case 8:19-bk-10526-TA        Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                 Desc
                              Main Document    Page 14 of 20
                                GROBSTEIN TEEPLE LLP
                                     FIRM BIOGRAPHIES


       ANDREW SEGURA, University of California, San Diego (B.A. – Economics; Minor -

Accounting) is a Staff Accountant with the firm.

       BRIAN SIEGEL, is a Forensic Technology Consultant with the firm. Mr. Siegel has 10

years of experience in the technology field. He is currently pursuing his Bachelor of Science

degree in Information Technology-Information Security Systems at the University of Phoenix.

       KENNETH SOLARES, California State University, Northridge (B.S. - Finance) is a

Consultant in the firm. Mr. Solares has experience in accounting, bookkeeping, financial

statement analysis and office management. Mr. Solares is a CPA Candidate with the California

Board of Accountancy.

       WILLIAM THOMSEN, CFA, ASA, Columbia University (M.B.A. - Finance), Pomona

College (B.A. - Economics) is a Director with the firm. Mr. Thomsen has over 25 years of

experience providing business valuations and economic analyses to various businesses. His

consulting expertise also includes economic damage assessment and expert testimony for

commercial and employment disputes. He has testified on numerous occasions regarding valuation

and economic damage issues and has qualified as an expert witness in U.S. District Court and

California Superior Court.

       JACKIE VACEK, University of St. Thomas, Houston, TX (B.A. – International Studies;

M.S.A. - Accounting) is a Staff Accountant in the firm. She has experience in providing tax

services to a variety of privately held companies in the manufacturing, O & G, and service

industries. She is a member of Beta Alpha Psi.




Exhibit A                                                                                       7
Case 8:19-bk-10526-TA         Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04         Desc
                               Main Document    Page 15 of 20
                                 GROBSTEIN TEEPLE LLP
                                       FIRM BIOGRAPHIES


                                    PARAPROFESSIONALS


       BRITTANI ANDERSON, Florida Gulf Coast University, (B.A. – Criminal Justice) is an

Assistant Trustee Administrator with the firm.


       BROOKE BORBA, University of California, Santa Cruz, (B.A. - English Language and

Literature) is a Tax Administrator with the firm.


        WENDI CARRANZA, Southern California College of Business and Law (A.A. - Paralegal

 Studies) is an Assistant Trustee Administrator in the firm’s Riverside office.

        SHEENA DeHOYOS, West Los Angeles College, (A.A. - Paralegal Studies) is a

Trustee Administrator with the firm.

        SHARON HEIT is a Marketing Manager at the firm.

        LYNN RICE, American College of Hotel & Restaurant Management (Certification

 Program), is the Office Manager of the firm.

        KARINA SILVA is a Receptionist at the firm.

        CORY ZERA, University of California, San Diego, (B.A. -Visual Arts: Media) is an

 Executive Administrator with the firm.




Exhibit A                                                                                  8
Case 8:19-bk-10526-TA   Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04   Desc
                         Main Document    Page 16 of 20




                        EXHIBIT B
Case 8:19-bk-10526-TA   Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04     Desc
                         Main Document    Page 17 of 20
                           GROBSTEIN TEEPLE LLP
                            FIRM BILLING RATES

                             Partners and Principals

 Name                                                                       Rate
 Grobstein, Howard                                                     $495.00
 Boffill, Kermith                                                      $360.00
 Howard, Benjamin                                                      $410.00
 Leonard, Jeffrey                                                      $370.00
 Lundeen, Brian                                                        $300.00
 Rasmussen, Erik                                                       $485.00
 Roopenian, Steven                                                     $305.00
 Shamas, Eddie                                                         $300.00
 Stake, Kurt                                                           $450.00
 Teeple, Joshua                                                        $440.00
 Wright, Kailey                                                        $305.00


                             Managers and Directors

 Name                                                                       Rate
 Bussell, Jeffrey                                                      $375.00
 Chamichyan, Silva                                                     $225.00
 Godoy, Steven                                                         $225.00
 McCarthy, Michael                                                     $275.00
 Rojany, Rachel                                                        $285.00
 Thomsen, William                                                      $325.00


                           Staff and Senior Accountants

 Name                                                                       Rate
 Chun, Jessie                                                          $210.00
 Demirdzhyan, Lucy                                                     $140.00
 Hymel, Dianne                                                             $85.00
 Jarquin, Claudia                                                          $85.00
 Johnson, Kelsea                                                       $135.00
 Lopez, Lindsay                                                        $125.00

  Exhibit B                                                                         1
Case 8:19-bk-10526-TA   Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04   Desc
                         Main Document    Page 18 of 20
                           GROBSTEIN TEEPLE LLP
                            FIRM BILLING RATES

 Mann, Naveen                                                          $135.00
 Martinez, Jay                                                         $150.00
 McCallum, Breanna                                                     $115.00
 Meacham, Kevin                                                        $195.00
 Mehra, Dimple                                                         $275.00
 Mier, Lucia                                                           $195.00
 Morberg, Thomas                                                       $150.00
 Muga, Tracey                                                          $175.00
 Odell, Alex                                                           $275.00
 Segura, Andrew                                                        $135.00
 Siegel, Brian                                                         $250.00
 Solares, Kenneth                                                      $195.00
 Vacek, Jackie                                                         $125.00
                               Para-Professionals

 Name                                                                      Rate
 Anderson, Brittani                                                    $125.00
 Borba, Brooke                                                         $125.00
 Carranza, Wendi                                                       $125.00
 DeHoyos, Sheena                                                       $125.00
 Heit, Sharon                                                          $125.00
 Rice, Lynn                                                            $125.00
 Silva, Karina                                                         $125.00
 Zera, Cory                                                            $125.00




 Exhibit B                                                                        2
        Case 8:19-bk-10526-TA                     Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                                      Desc
                                                   Main Document    Page 19 of 20

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                    6300 Canoga Avenue, Suite 1500W, Woodland Hills, CA 91367

A true and correct copy of the foregoing document entitled (specify): APPLICATION BY CHAPTER 7 TRUSTEE FOR
AUTHORIZATION TO EMPLOY GROBSTEIN TEEPLE LLP AS ACCOUNTANTS EFFECTIVE SEPTEMBER 4, 2019; STATEMENT
OF DISINTERESTEDNESS IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 24, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On September 24, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Debtor                                                       Honorable Theodor Albert
LF Runoff 2, LLC                                             US Bankruptcy Court
1900 Main Street Ste 640                                     Ronald Reagan Federal Building and Courthouse
Irvine, CA 92614                                             411 West Fourth Street, Suite 5085
                                                             Santa Ana, CA 92701-4593




3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


9/24/2019           CORY ZERA                                                             /s/ CORY ZERA
Date                                         Printed Name                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:19-bk-10526-TA         Doc 156 Filed 09/24/19 Entered 09/24/19 13:21:04                 Desc
                               Main Document    Page 20 of 20
LF Runoff 2, LLC                                                               Case No. 19-10526-TA




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Alan Craig Hochheiser ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Angie M. Marth         amarth@logs.com, ssali@logs.com

Brian D. Huben         hubenb@ballardspahr.com, carolod@ballardspahr.com

D. Edward Hays         ehays@marshackhays.com, 8649808420@filings.docketbird.com

David Wood             dwood@marshackhays.com, 8649808420@filings.docketbird.com

Frank Cadigan          frank.cadigan@usdoj.gov

James Andrew Hinds, Jr jhinds@jhindslaw.com, mduran@jhindslaw.com

Jason E Goldstein      jgoldstein@buchalter.com, jnewton@buchalter.com; docket@buchalter.com;
                       ahorowitz@buchalter.com

Joseph Corrigan       Bankruptcy2@ironmountain.com

Justin D. Balser       justin.balser@akerman.com, toni.domres@akerman.com;den-cf@akerman.com

Marc C. Forsythe       kmurphy@goeforlaw.com, mforsythe@goeforlaw.com; goeforecf@gmail.com

Randall P. Mroczynski randym@cookseylaw.com

Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com

Robbin L. Itkin        robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com; robbin-itkin-
                       6765@ecf.pacerpro.com

Shawn M. Christianson cmcintire@buchalter.com, schristianson@buchalter.com

Sheri Kanesaka         sheri.kanesaka@fnf.com, Christine.hipp@fnf.com

United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
